DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed 15 November 2021.  Claims 1-4, 7-11, 14-18, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the prior Double Patenting and 35 USC 101 rejections are persuasive in light of the instant amendment to the claims and the Interview Summary Record of 8 November 2021.  
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18, and 20-23 (remarks at 14-15) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim fails to provide dependency to a prior claim.  Applicant’s amendment to claim 7 fails to specify a parent claim.  However, similar claim 14 recites dependency to independent claim 9.  As such, the examiner will interpret claim 7 as depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 14-18, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the displayed controller interface" in line 45.  There is insufficient antecedent basis for this limitation in the claim.  The limitation fails to make clear the specific controller interface referenced among the plurality claimed.  Claims 9 and 16 recite the identical limitation, and as such are similarly rejected.  
Claims 2-4, 7, 8, 10, 11, 14, 15, 17, 18, and 21-26 fail to cure the deficiencies of claims 1, 9, and 16, and as such are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 7-9, 14-16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cholas (US Publication 2012/0089699), in view of Millington (US Publication 2007/0038999), in view of Santangelo (US Publication 2011/0264530), further in view of Quere (US Publication 2010/0036942).

With regard to Independent Claim 1,
	Cholas discloses a method to be performed by a computing system, the method comprising receiving, via a network interface, data representing a request to play back first audio tracks on one or more first media playback devices of a first media playback system. See e.g., Fig. 3, (302: Request for content received.  See also [0015], (receive at first device a request for content from second device). See also [0006], [0008], (discussing it is known to playback audio content on playback devices).  See also Fig. 2, (showing devices e.g., smart phone 107 within a "media playback system.")
	Cholas further discloses wherein the first media playback system is associated with a first subscriber to a streaming media service. See [0015], (discussing subscriber devices). The examiner notes the term "associated with" is extremely broad and covers any association. See also [0082], [0084], (discussing streaming).  See also Fig. 1c (showing streaming server).
	Cholas further discloses determining that the first subscriber is associated with one or more first subscriber policies of the streaming media service. See e.g., Abstract, (discussing subscriber specific rules use, copying, distribution of media). See also [0011], [0156], (further discussion). 
	Cholas further discloses sending, via the network interface, to a group coordinator of [a] first group instructions to play back the first audio tracks ... on the ... first playback devices according to the one or more first subscriber policies of the streaming media service ... wherein the group coordinator of the first group plays back the first audio tracks according to the one or more first subscriber policies ... and wherein the one or more first playback devices streams the first audio tracks from one or more remote servers. See [0156], ("When a user or device requests content from the content server 201, the content rules enforcement application 706 is responsible for determining the appropriate... rules associated with the requested content...") See also [0185], ("Once specific content is selected by a media player for playback, the CPE 106 utilizes the aforementioned content enforcement methods to control delivery of the content thereto...") The examiner notes "group coordinator" is being interpreted as any user having a playback device.  
	Cholas further discloses receiving, via the network interface, data representing a request to play back second audio tracks on a second group including one or more second media playback devices of a second media playback system. See e.g., Fig. 3, (302: Request for content received.  See also [0015], (receive at first device a request for content from second device). See also [0006], [0008], (discussing it is known to playback audio content on playback devices).  See also Fig. 2, (showing devices e.g., smart phone 107 within a "media playback system.")  See also [0072], (discussing that multiple servers/devices can exist, thus a "first" and a "second") and [0089], (client devices). The examiner notes, contrary to the first group, the second group is defined as only requiring a single device within the group itself.
	Cholas further discloses wherein the second media playback system is associated with a second subscriber to the streaming media service. See [0015], (discussing subscriber devices). The examiner notes the term "associated with" is extremely broad and covers any association. See also [0082], [0084], (discussing streaming).  See also Fig. 1c (showing streaming server). See the note above regarding "first" and "second."
	Cholas further discloses determining that the second subscriber is associated with one or more second subscriber policies of the streaming media service. See e.g., 
	Cholas further discloses wherein the one or more first subscriber policies restrict one or more playback functions relative to at least one playback function restricted by the one or more second subscriber policies.  See [0113], (discussing rules for the requested content, which can include disablement of various functions (e.g., "trick modes") as well as other restricted functions, such as number of play-outs etc. Further discussing that the "rules may be further limited based on .... the subscription level of the subscriber associated with the devices...") Thus subscribers can be on different levels, with one more restrictive than the other. See also [0211], (expanding on the above in more detail).
	Cholas further discloses sending, via the network interface to a group coordinator of the second group instructions to play back the second audio tracks on the second group including the one or more second playback devices according to the one or more second subscriber policies of the streaming media service ... wherein the group coordinator of the second group plays back the second audio tracks according to the one or more second subscriber policies, and wherein the one or more second playback devices streams the second audio tracks from one or more remote servers. See [0156], ("When a user or device requests content from the content server 201, the content rules enforcement application 706 is responsible for determining the appropriate... rules associated with the requested content...") See also [0185], ("Once specific content is selected by a media player for playback, the CPE 106 utilizes the aforementioned content enforcement methods to control delivery of the content thereto...") See the note above regarding "first" and "second."
	Cholas does not explicitly disclose that the first media playback system is physically located in a first commercial establishment or that the second media playback system is physically located in a second commercial establishment. However the examiner makes several observations here. First, the term "media playback system" is not defined any further in the physically located anywhere, including a first and second commercial establishment. One would be motivated to do so to allow the users to be able to listen to the music they like anywhere and not be constrained to specific locations.
	Cholas may not explicitly disclose that the request is to play back the audio tracks on a first group including two or more playback devices. Cholas further does not disclose that the first group is expandable to one or more additional first playback devices, wherein the group coordinator of the first group plays back the first audio tracks according to the one or more first subscriber policies and sends data to group members to synchronize playback within the first group according to the one or more first subscriber policies. Cholas further may not explicitly disclose the similar limitations with respect to the second group.
	Millington in the analogous art of audio playback methods discloses a method of receiving, via a first network interface, data representing a request to play back first audio tracks on a first group including two or more first playback devices of a first media system. See e.g., [0002], ("One embodiment of the invention enables synchronizing of audio playback as among two or more audio playback devices...") See also [0023], (discussing groups of two or more devices). The examiner notes that the details of the request are discussed above with respect to Cholas but also that playing back audio requires some request to do so.
to a group coordinator of the first group, instructions to play back the first audio tracks on the first group including the two or more first playback devices. See e.g., [0028], ("...[A] synchrony group 20 includes a master device..."). A master device of a group is a "group coordinator." See also [0028], ("...[T]he audio information channel device 23 obtains the audio information for the audio program from an audio information source, adds playback timing information, and transmits the combined audio and playback timing information to the master device 21 and slave devices 22(g) over the network for playback.") and [0029], ("In addition, the master device 21 controls the operations of the audio information channel device 23 that provides the audio and playback timing information for the synchrony group 20.") Because the master device controls the operations of the audio information channel device, together they are a "group coordinator" that receives instructions to playback audio tracks on a group.
	Millington further discloses wherein the first group is expandable to one or more additional first playback devices, wherein the group coordinator of the first group plays back the first audio tracks according to the one or more first subscriber policies and sends data to group members to synchronize playback within the first group according to the one or more first subscriber policies. See e.g., [0023], ("For example, if a zone player 11(6) is currently not a member of any synchrony group, it, under control of the user interface module 13, can become a member of a synchrony group, after which it will play the audio program being played by the other members of the synchrony group, in synchrony with the other members of the synchrony group. In becoming a member of the synchrony group, zone player can notify the zone player that is the master device for the synchrony group, after which that zone player will also transmit audio information associated with the audio program, as well as timing information, to the zone player 11(6).") The examiner notes that the BRI of "subscriber policy" at least includes "a mechanism that is configured to cause a media playback system to operate in a different manner when playing back media compared to operation without the 
	Millington further discloses a second group, wherein the second group is expandable to one or more additional second playback devices. See e.g., [0023], ("For example, if a zone player 11(6) is currently not a member of any synchrony group, it, under control of the user interface module 13, can become a member of a synchrony group, after which it will play the audio program being played by the other members of the synchrony group, in synchrony with the other members of the synchrony group.") See also Fig. 2A (showing multiple synchrony groups).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Cholas and Millington before them to modify the audio playback system of Cholas so that users could form groups to playback audio tracks as taught by Millington. One would be motivated to do so to allow the group to play tracks using a consistent protocol and play the tracks in synchrony. See generally, Millington, [0009].
	Cholas and Millington fail to explicitly disclose wherein the one or more first subscriber policies comprise one or more first properties; sending, via the network interface, one or more first commands that instruct a first controller application on a first control device to modify a first controller interface in accordance with the one or more first properties, wherein modifying the first controller interface in accordance with the one or more first properties comprises disabling one or more first playback controls on the first controller interface based on the one or more first properties; wherein the one or more second subscriber policies comprise one or more second properties; and sending, via the network interface, one or more second commands that instruct a second controller application on a second control device to modify a second controller interface in accordance with the one or more second properties, wherein modifying the controller interface in accordance with the one or more second properties comprises enabling one or more second playback controls on the second controller interface based on the one or more second properties.
	Santangelo discloses the streaming of media to a client device including graphical user interface controls, similar to Cholas and Millington (see Santangelo at [0266]).  Furthermore, Santangelo discloses the selective enabling or disabling of segment controls such as “fast forward, rewind, pause, etc.” depending on “one or more characteristics of the requesting subscriber and/or device”.  For example, a subscriber of a lower tier subscription may be disallowed to invoke certain operations.  See [0227].  The disclosure of “lower” and “basic” level subscriptions connotes at least two subscriber levels and hence at least two subscriber policies.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the media control of Cholas and Millington to include the enabling and disabling of segment controls based on a subscriber level as in Santangelo.  One would have been motivated to make such a combination for the advantage of providing efficient delivery and control of content.  See Santangelo at [0014].
	Cholas, Millington, and Santangelo fail to explicitly disclose wherein the first and second properties are display properties, the first and second commands are display commands, and the modifying of the first and second controller interfaces in response to the display properties and display commands.  
 	Quere discloses systems and methods for networked media display and control, similar to Cholas, Millington, and Santangelo.  Furthermore, Quere explicitly discloses wherein the control interface is a graphical user interface provided to a client by a server, and wherein the server provides the relevant content display commands.  See Quere, [0029].  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the media control or Cholas, Millington, and Santangelo to include the server-defined graphical user interface for media control as provided by Quere.  One would have been motivated to make such a combination for the advantage of 

With regard to Dependent Claim 7,
	Santangelo and Quere discloses wherein disabling the one or more playback controls of the displayed controller interface based on the one or more first display properties comprises disabling one or more playback controls that cause the control device to send respective playback commands to (i) skip playback of one of the first audio tracks, (ii) replay a previously played audio track of the first audio tracks, (111) seek forward during playback of one of the first audio tracks, (iv) seek backward during playback of one of the first audio tracks, or (v) replay a currently playing audio track of the first audio tracks.
 	See Santangelo at [0227], in which controls such as “fast forward, rewind, pause, etc.” may be selectively enabled or disabled based on subscriber level.  Quere discloses the control of media playback with a graphical user interface, set forth supra.

With regard to Dependent Claim 14,
	The claims is similar in scope to claim 7, and is rejected under a similar rationale.

With regard to Dependent Claim 8,
	Cholas further discloses wherein the computing system comprises the one or more remote servers. See e.g., Cholas, Fig. 2 (content server 201).
	Cholas further discloses streaming the first audio tracks to the two or more first playback devices and streaming the second audio tracks to the one or more second playback devices. See Cholas, [0156], ("When a user or device requests content from the 

With regard to Claims 9 and 15,
	These claims are similar in scope to claims 1 and 8 respectively and are rejected under a similar rationale.

With regard to Claim 16,
	This claim is similar in scope to Claim 1 and is rejected under a similar rationale.

With regard to Dependent Claim 21,
 	Millington further discloses sending, via the network interface, data representing instructions to add at least one additional second playback device to the second group, wherein after the second group is expanded to include the at least one additional second playback device, the group coordinator of the second group sends data to group members to synchronize playback within the first group according to the one or more second subscriber policies. See e.g., Millington, [0023], ("For example, if a zone player 11(6) is currently not a member of any synchrony group, it, under control of the user interface module 13, can become a member of a synchrony group, after which it will play the audio program being played by the other members of the synchrony group, in synchrony with the other members of the synchrony group. In becoming a member of the synchrony group, zone player can notify the zone player that is the master device for the synchrony group, after which that 

With regard to Claims 22 and 23,
	These claims are similar in scope to Claim 21 and are rejected under a similar rationale.

Regarding claim 24, Santangelo and Quere disclose 
sending, via the network interface, one or more third display commands that instruct a third controller application on a third control device to modify a third controller interface in accordance with the one or more first display properties, wherein modifying the third controller interface in accordance with the one or more first display properties comprises disabling one or more first playback controls on the first controller interface based on the one or more first display properties (Santangelo and Quere, as disclosed supra, disclose enabling or disabling controls based on a user’s subscriber level, such controls being disposed on a graphical user interface.  The combination of such is analogous to the instant limitations).

Regarding claims 25 and 26, 
	These claims are analogous in scope to claim 24, and are rejected under similar rationale.

Claims 2-4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cholas in view of Millington, Santangelo, and Quere, further in view of Navar (US Publication 2011/0004669).

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Cholas-Millington-Santangelo-Quere discloses all of the limitations. Cholas-Millington-Santangelo-Quere does not explicitly disclose wherein the one or more first subscriber policies comprise one or more playback policies that (i) prevent playback commands received via a control interface of the one or more first playback devices from modifying a playback order of the first audio tracks and (ii) prevent playback commands received via a network interface of the one or more first playback devices from modifying the playback order of the first audio tracks. The examiner notes that Cholas does disclose preventing the first playback device from skipping content but the examiner does not find this to be equivalent to "modifying a playback order."
	Navar discloses a similar streaming audio content system where users can have audio tracks streamed to their personal devices (e.g., [0008-0010]) further comprising subscriber policies that comprise one or more playback policies that (i) prevent playback commands received via a control interface of the two or more first playback devices from modifying a playback order of the first audio tracks and (ii) prevent playback commands received via a network interface of the two or more first playback devices from modifying the playback order of the first audio tracks.  See [0011], (discussing that streaming server enforces DMCA restrictions on content by limiting user access to the ordering of the playlist.) This access is restricted therefore "via a network interface."  See also [0065], (discussing the limited nature of the user interface providing no mechanism for re-ordering tracks.) This access is restricted therefore "via a control interface."


With regard to Dependent Claim 3,
	Navar further discloses wherein a curated playlist of the streaming media service consists of the first audio tracks. See e.g., Navar, [0010], [0045], (playlists are "ordered sequences of digital media content items such as songs.")

With regard to Dependent Claim 4,
	Cholas discloses that one or more second subscriber policies comprise one or more second playback policies that (b) allow on-demand streaming of audio tracks from the streaming media service. See e.g., Cholas, [0075], [0082], (discussing on-demand content). Cholas further discloses multiple subscriber levels having different permissions and policies. See Cholas, e.g., [0113].
	Cholas-Millington-Santangelo-Quere does not explicitly disclose that the one or more first subscriber policies comprise one or more first playback policies that (a) allow playback of curated playlists of the streaming media service and (b) prevent on-demand streaming of audio tracks from the streaming media service and wherein the one or more second subscriber 
	Navar discloses a similar streaming audio content system where users can have audio tracks streamed to their personal devices (e.g., [0008-0010]) further comprising subscriber policies wherein the one or more first subscriber policies comprise one or more first playback policies that (a) allow playback of curated playlists of the streaming media service and (b) prevent on-demand streaming of audio tracks from the streaming media service. See e.g., [0008-0010], (user can subscribe to specific channels or curated playlists which are ordered sequences of digital media content items such as songs - users with this subscription cannot outright play songs that they do not own the specific license to.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Cholas-Millington-Santangelo-Quere and Navar before them to modify Cholas' multiple subscription tiers to allow for an additional subscriber tier as described in Navar where users could listen only to specific playlists as discussed by Navar in which the ordering of tracks by the user would be prevented. One would be motivated to do so because the type of license provided for by Navar would be significantly cheaper to use than direct access to songs and thus would provide a cheaper access point for the user. See Navar, [0009].
	The examiner finds that the combination of Cholas-Millington-Santangelo-Quere-Navar also renders obvious wherein the one or more second subscriber policies comprise one or more second playback policies that (a) allow playback of curated playlists of the streaming media service and (b) allow on-demand streaming of audio tracks from the streaming media service. As noted Cholas discloses on-demand streaming above and Navar discloses playback of curated playlists. Because the claim recites "one or more" policies, therefore a user could be subscribed to both the on-demand service and the playlist service thus having multiple policies. Further, Navar does disclose that users can purchase rights to 

With regard to Dependent Claims 10 and 11,
	These claims are similar in scope to claims 2 and 4 respectively and are rejected under a similar rationale.

With regard to Dependent Claims 17 and 18,
	These claims are similar in scope to claims 2 and 4 respectively and are rejected under a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145